       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARIBEL BAEZ; FELIPA CRUZ; R.D., ON BEHALF OF
 HER MINOR CHILD, A.S.; on their own behalf and
 on behalf of all others similarly situated;
 UPPER MANHATTAN TOGETHER, INC.; and
 SOUTH BRONX CHURCHES SPONSORING COMMITTEE,
 INC.,

                Plaintiffs,

                v.
                                                                    No. 13-CV-8916
 NEW YORK CITY HOUSING AUTHORITY,

                Defendant.



       MODIFIED AMENDED STIPULATION AND ORDER OF SETTLEMENT

       WHEREAS, individual public housing residents who allege that they suffer from asthma

and who brought this action on behalf of themselves and all others similarly situated, and two

nonprofit community-based organizations — Upper Manhattan Together, Inc. and South Bronx

Churches Sponsoring Committee, Inc. — that advocate for the rights of New York City public

housing residents, including those with asthma who have mold and excessive moisture in their

apartments (“Plaintiffs”), allege that defendant New York City Housing Authority (“NYCHA”)

fails to make reasonable accommodations and modifications in its policies, practices, and

procedures to effectively abate mold and excessive moisture in their apartments, which they

allege exacerbates their asthma symptoms;

       WHEREAS, on December 17, 2013, Plaintiffs brought a lawsuit alleging that NYCHA’s

failure to make reasonable accommodations and modifications in policies, practices, and

procedures to effectively abate mold and moisture in Plaintiffs’ apartments denies them an equal


                                                1
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 2 of 24



and meaningful opportunity to use, benefit from, and enjoy public housing, in violation of the

Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.; Section 504 of the

Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 701 et seq.; and the Fair Housing

Amendments Act of 1988 (“FHAA”), 42 U.S.C. § 3604 (Dkt. #1);

       WHEREAS, NYCHA stated that it is its policy to combat the problems of mold growth

and excessive moisture in apartments and other areas by taking proactive measures to eliminate

mold at its source;

       WHEREAS, NYCHA stated that it is its policy that, where mold and excessive moisture

problems are detected, NYCHA shall promptly and methodically assess the situation and apply

remediation techniques designed to eliminate mold and/or excessive moisture problems at their

source, while protecting the health of residents and staff. NYCHA’s stated policy includes, but

is not limited to, removing visible mold, remediating excessive moisture, and identifying and

eliminating the sources that support the mold growth and/or excessive moisture;

       WHEREAS, this Court certified a class consisting of the following: Current and future

residents of NYCHA who have asthma that substantially limits a major life activity and who

have mold and/or excessive moisture in their NYCHA housing;

       WHEREAS, this Court approved a Stipulation and Order of Settlement, dated April 17,

2014 (“Stipulation and Order”) (Dkt. #22), that established a new mold and moisture abatement

program for NYCHA and attached as Exhibit A a document entitled “Operations & Maintenance

Policy for Mold & Moisture Control in Residential Buildings” (the “Standard Procedure”);

       WHEREAS, Plaintiffs contended that NYCHA had failed to comply with the Stipulation

and Order of Settlement and moved to enforce it on April 22, 2015 (Dkt. #35);




                                                2
         Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 3 of 24



         WHEREAS, on December 15, 2015, this Court found that NYCHA had been out of

compliance with the Stipulation and Order of Settlement from the day it was entered and, in

granting in part and denying in part Plaintiffs’ motion to enforce, ruled that a Special Master

would be appointed to enforce NYCHA’s compliance (Dkt. #88, Dkt. #96);

         WHEREAS on February 1, 2016, the Court appointed Professor Francis McGovern as

Special Master to investigate NYCHA’s failure to comply with the Stipulation and Order and to

make recommendations to the Court concerning steps that should be taken to bring NYCHA into

compliance;

         WHEREAS, Plaintiffs’ counsel and the Special Master have met extensively with

NYCHA for two years to discuss the root causes of and reasons for the reoccurrence of mold and

excessive moisture and the procedures and protocols that could improve NYCHA’s performance;

         WHEREAS, in May 2017 NYCHA launched a one-year “Mold Busters” pilot program at

ten management locations which was designed to test the root cause analysis and technological

tools for remediating mold;

         WHEREAS, NYCHA has proposed a schedule for an agency-wide roll-out of the “Mold

Busters” program and for modification of NYCHA’s Standard Procedure; and

         WHEREAS, the parties have agreed to certain modifications of the Amended Stipulation

and Order of Settlement that was filed with the Court on April 6, 2018 (Dkt. # 166-1); it is

hereby

ORDERED:

I.       DEFINITIONS

         1.     The following definitions apply in this Amended Stipulation and Order of

Settlement (“Order”):

                (a)     A time period described in “days” refers to consecutive calendar days.

                                                 3
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 4 of 24



               (b)     Asthma – a chronic respiratory illness characterized by inflammation and

narrowing of the airways to the lungs, difficulty breathing, and shortness of breath.

               (c)     Capital Improvement – An improvement requiring a total system upgrade,

including an improvement that replaces a system, major component, or structural part of the

property and that increases the value of the asset and extends its useful life. Repairs that do not

constitute Capital Improvements include, but are not limited to: replacing or repairing portions of

roofs; insulating or replacing pipes; replacing sheetrock; and replacing or repairing roof fans.

               (d)     Disability – a physical, medical, mental, or psychological impairment,

including asthma.

               (e)     Effective Date – the date on which the Court enters this Order.

               (f)     Effectively remediate mold and excessive moisture – the completion of

repairs necessary to remove mold and abate excessive moisture, prevent their reoccurrence, and

eliminate the causes of mold and excessive moisture at their source.

               (g)     Excessive Moisture – uncontrolled dampness, wetness, or the presence of

water due to leaks in or seepage from building infrastructure or systems.

               (h)     Excessive Moisture Work Order – any work order with a failure code

listed in the document entitled “List of Excessive Moisture Failure Codes,” attached hereto as

Exhibit 1.

               (i)     Independent Data Analyst – an individual or advisory firm who is selected

by the Special Master with the input of the parties and retained by the Special Master, and is

qualified in forensic data analysis.

               (j)     Independent Mold Analyst – an individual who is selected by the Special

Master with the input of the parties and retained by the Special Master, and has a Mold Assessors



                                                 4
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 5 of 24



License from the New York State Department of Labor and is either (1) certified as an industrial

hygienist by the American Industrial Hygiene Association; or (2) certified by the American

Council for Accredited Certification (ACAC) as an Indoor Environmental Consultant, an Indoor

Environmentalist, a Microbial Consultant, a Microbial Investigator, a Moisture Control

Consultant, or a Moisture Control Investigator.

               (k)    Mold – one or more of various types of fungi that grow in filaments and

reproduce by forming spores. The term “mildew” is sometimes used to refer to some kinds of

mold, particularly mold in the household with a white or grayish color or mold growing in

shower stalls and bathrooms.

               (l)    Mold Work Order – a work order with a failure code of “Mildew

Condition.”

               (m)    Ombudsperson – an independent, Special Master-appointed individual, as

described in Section VI, who has the power to investigate mold and excessive moisture

complaints and to order appropriate relief.

               (n)    Periodic Reports – the reporting required under this Order and under

Paragraphs 10 and 11 of the Stipulation and Order.

               (o)    NYCHA public housing developments – public housing developments that

receive Section 9 subsidies and are operated by NYCHA.

               (p)    Repair – the completion of all Parent and related Child Work Orders

necessary to effectively remediate mold and excessive moisture at its source.

               (q)    Work Order – the process by which NYCHA schedules and carries out

work to be performed to address a condition in an apartment requiring remediation.




                                                  5
         Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 6 of 24



                       (i)     Parent Work Order – the initial work order created for a mold or

         excessive moisture condition.

                       (ii)    Child Work Order – secondary work orders created subsequent to

         and in furtherance of a Parent Work Order.

II.      NYCHA’S PERFORMANCE REQUIREMENTS

         2.     NYCHA shall effectively remediate mold and excessive moisture in accordance

with the terms and conditions of this Order.

         3.     NYCHA shall effectively remediate mold and excessive moisture in accordance

with the time parameters enumerated below (the “Performance Parameters”). The time to

complete a repair is measured from the opening of the Parent Work Order to the time at which

every Work Order in the family has been closed.

                (a)    NYCHA shall abate flooding conditions when feasible within twenty-four

(24) hours, and all standing water relating to the flood shall be mopped up, and water-soaked

areas, with the exception of residents’ personal property, shall be dried within forty-eight (48)

hours.

                (b)    For mold and excessive moisture repairs that can be performed by a

Maintenance Worker or Caretaker, NYCHA shall complete the repairs in no more than seven (7)

days after a mold or excessive moisture condition is detected or reported. NYCHA shall be

deemed in compliance with this provision so long as NYCHA processes to completion at least

ninety-five percent (95%) of such repairs in an average of no more than seven (7) days. If

NYCHA has exceeded seven (7) days in completing a mold or excessive moisture repair under

this paragraph, NYCHA shall use its best efforts to complete the repairs as quickly as possible.

                (c)    For mold and excessive moisture repairs that must be performed by skilled

trades workers or other specialized staff in one or more visits, NYCHA shall complete the repairs

                                                 6
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 7 of 24



in no more than fifteen (15) days after a mold or excessive moisture condition is detected or

reported. NYCHA shall be deemed in compliance with this provision so long as NYCHA

processes to completion at least ninety-five percent (95%) of such repairs in an average of no

more than fifteen (15) days. If NYCHA has exceeded fifteen (15) days in completing a mold or

excessive moisture repair under this paragraph, NYCHA shall use its best efforts to complete the

repairs as quickly as possible.

               (d)     For mold and excessive moisture repairs that require Capital

Improvements, NYCHA shall use its best efforts to perform all Capital Improvements necessary

to remediate the root cause of mold or excessive moisture in the subject apartment or building

consistent with NYCHA’s Capital Plan. If NYCHA seeks to exclude a Mold or Excessive

Moisture Work Order from its calculation of the time to complete a repair on the basis that the

work order requires a Capital Improvement, then NYCHA must provide documentation with the

relevant Periodic Report explaining its rationale for excluding a repair as a Capital Improvement

within that quarter. Plaintiffs retain the right to challenge NYCHA’s determination that a repair

is a Capital Improvement. When a Capital Improvement is necessary to remediate the root cause

of mold or excessive moisture in a resident’s apartment, NYCHA shall approve the tenant’s

request to be transferred to another apartment and assign the transfer the highest transfer priority

under NYCHA’s Tenant Selection and Assignment Plan (“TSAP”).

III.   PROCEDURES AND PROTOCOLS

       4.      On April 6, 2018, NYCHA agreed to revise the Standard Procedure so that it

includes procedures and protocols that effectively remediate mold and excessive moisture.

NYCHA agreed that its revised Standard Procedure would include, at a minimum: (a) the

reasonable use of a moisture meter, hygrometer, anemometer, and borescope, or comparably

effective instruments, to detect the presence of excessive moisture and to diagnose the likely root

                                                 7
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 8 of 24



cause of the mold or excessive moisture condition; (b) the use of fungicidal paint on walls and

ceilings in any apartment where mold or excessive moisture has occurred in accordance with the

remediation methods used in the Mold Busters pilot program as of April 4, 2018, developed in

partnership with Microecologies, Inc.; (c) the replacement of contaminated sheetrock with mold-

resistant gypsum board and cement board when mold or excessive moisture is detected in an

apartment with sheetrock in accordance with the remediation methods used in the Mold Busters

pilot program as of April 4, 2018, developed in partnership with Microecologies, Inc.; and (d)

enlarging the opening in any wall to inspect all pipes in the wall cavity whenever a wall break

reveals missing or deficient pipe insulation in the wall cavity, and ensuring that an employee

trained in proper pipe insulation methods reinsulates all missing or deficient pipe insulation.

       5.      On May 17, 2018, NYCHA provided a draft of the revised Standard Procedure to

the Special Master and to Plaintiffs’ counsel. Plaintiffs’ counsel provided comments and

proposed revisions to that draft on June 18, 2018. The parties agreed to the revised Standard

Procedure on July 9, 2018, and filed it with the Court on July 10, 2018 (Dkt. # 184). That

revised Standard Procedure is deemed a part of this Amended Stipulation and Order of

Settlement and is incorporated by reference as if fully set forth herein.

       6.      After the Court has approved this Amended Stipulation and Order of Settlement,

the parties shall meet with the Special Master to consider whether to modify the Performance

Parameters set forth above in Section II. After considering the parties’ positions, the Special

Master shall issue an order approving any changes to the Performance Parameters and that order

shall have the force and effect of an order issued by an arbitrator. Thereafter, either party may

ask the Special Master to consider whether to modify the Performance Parameters, and the




                                                  8
        Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 9 of 24



Special Master may issue an order approving changes to the Performance Parameters which shall

have the force and effect of an order issued by an arbitrator.

        7.     NYCHA shall implement the revised Standard Procedure and related activities in

accordance with the following timeline:

               (a)     NYCHA shall complete the revised design of its Maximo system and its

handheld devices to create and track Mold Work Orders by August 30, 2018.

               (b)     NYCHA shall finalize the training program regarding the revised Standard

Procedure for all staff involved in mold and excessive moisture remediation and shall arrange for

a vendor to facilitate these trainings by December 31, 2018.

               (c)     NYCHA shall begin the training program by January 7, 2019, and

complete the training program by December 23, 2019.

               (d)     NYCHA shall begin producing revised Periodic Reports by January 1,

2019.

               (e)     NYCHA shall communicate the new Mold Busters program to all

residents by January 30, 2019.

               (f)     NYCHA shall fully implement the revised Standard Procedure and all

other provisions of this Order across all of NYCHA’s public housing developments by

December 31, 2019.

        8.     On or before each of the dates specified in Paragraph 7 above, a responsible

person at NYCHA shall certify to the Special Master and to Plaintiffs’ counsel either that the

work is complete or, if it is not complete, explain why it is not complete, the estimated time for

completion, and the impact on other aspects of the schedule.




                                                 9
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 10 of 24



       9.      NYCHA shall improve and update the revised Standard Procedure as necessary

and appropriate. NYCHA shall give Plaintiffs’ counsel prior written notice of any proposed

revision. Within ten (10) calendar days of the receipt of such notice, Plaintiffs’ counsel shall

inform NYCHA in writing whether or not they object to the proposed change. If Plaintiffs’

counsel do not object to the proposed change, NYCHA may then promptly implement it, and the

parties may present any such change to the Court for incorporation into this Amended Stipulation

and Order of Settlement. If Plaintiffs’ counsel do object, the parties will seek the assistance of

the Special Master in reaching a resolution. After considering the parties’ positions, the Special

Master shall issue an order approving any changes to the revised Standard Procedure and that

order shall have the force and effect of an order issued by an arbitrator.

       10.     NYCHA shall also modify its other written policies, standard operating

procedures, forms, and informational materials for residents and staff (including maintenance

staff, development staff, and maintenance supervisors), as necessary to effect the revised

Standard Procedure.

       11.     Effective immediately, NYCHA shall run all building roof fans in all NYCHA

public housing developments for twenty-four (24) hours per day where possible.

               (a)     NYCHA shall inspect the roof fans in all NYCHA public housing

developments within forty-five (45) days of the Effective Date and shall use best efforts to repair

or replace any malfunctioning roof fan identified during these inspections within twenty-one (21)

days and shall repair every malfunctioning roof fan within six (6) months and NYCHA shall

report on the inspections once completed. Once a malfunctioning fan has been repaired, it shall

be turned on and run for twenty-four (24) hours per day where possible.




                                                 10
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 11 of 24



               (b)     NYCHA shall inspect the roof fans in all NYCHA public housing

developments at least once per month thereafter and shall repair or replace any malfunctioning

roof fans within twenty-one (21) days of the inspection. Once a malfunctioning fan has been

repaired, it shall be turned on and run for twenty-four (24) hours per day where possible.

IV.    REASONABLE ACCOMMODATIONS

       12.     NYCHA shall continue to comply with Paragraphs 8, 9, and 11 of the Stipulation

and Order with regard to Reasonable Accommodations.

       13.     The Reasonable Accommodation Report shall be deemed submitted to the Court,

and shall include a written certification, signed under penalty of perjury by an authorized

NYCHA manager familiar with its contents who has been designated by a NYCHA officer to

sign the certification. The certification shall verify that the Reasonable Accommodation Report

is true, accurate, and complete and that the Reasonable Accommodation Report complies with

the relevant terms of this Order to the best of that manager’s knowledge, information, and belief.

V.     MONITORING AND REPORTING

Periodic Reports

       14.     Within thirty (30) days after the Court has so-ordered the modified Performance

Parameters in accordance with Paragraph 6, the parties shall meet with the Special Master and

the Independent Data Analyst, described below, to design new Periodic Reports that will

measure NYCHA’s compliance with this Order. After considering the positions of the parties

and the recommendations of the Independent Data Analyst, the Special Master shall issue a

report and recommendation with regard to such Periodic Reports and the Court shall consider

any objections in accordance with Rule 53(f).

       15.     Until January 1, 2019, NYCHA shall continue to produce the Periodic Reports as

required under Paragraphs 10 and 11 of the Stipulation and Order within fifteen (15) days of the

                                                11
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 12 of 24



close of each quarter, except that the re-inspection report conducted pursuant to Paragraph 10(c)

of the Stipulation and Order shall be produced within twenty-eight (28) days of the close of each

quarter.

       16.     Each Periodic Report shall be deemed submitted to the Court, and shall include a

written certification, signed under penalty of perjury by an authorized NYCHA manager familiar

with its contents who has been designated by a NYCHA officer to sign the certification. The

certification shall verify that the Periodic Report is true, accurate, and complete to the best of that

manager’s knowledge, information, and belief.

Independent Data Analyst

       17.     Within thirty (30) days after the Effective Date, the parties may submit to the

Special Master proposals for an Independent Data Analyst, including the candidates’

qualifications, experience, and rates. The Special Master shall consider such proposals and issue

a report and recommendation selecting an Independent Data Analyst, which will be subject to the

Court’s approval under Rule 53(f). The Special Master or the Court may select a candidate not

proposed by the parties. Upon receiving the Court’s approval, the Special Master shall retain the

Independent Data Analyst, who shall propose a budget to the Special Master. NYCHA shall pay

the reasonable fees and expenses of the Independent Data Analyst upon the Special Master’s

approval of the Independent Data Analyst’s monthly invoices.

       18.     The Independent Data Analyst shall assist the parties and the Special Master in

designing new Periodic Reports and shall review and confirm the accuracy of the Periodic

Reports and recommend improvements to those reports as needed thereafter. For purposes of

designing, reviewing, and confirming the accuracy of the Period Reports, the Independent Data

Analyst shall be given view access to all data relating to mold and excessive moisture in



                                                  12
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 13 of 24



NYCHA’s computer system, in meetings scheduled with NYCHA’s IT Department, for such

periods of time and under such terms and conditions that the Special Master deems appropriate.

Independent Mold Analyst

       19.     Within thirty (30) days after the Effective Date, the parties may submit to the

Special Master proposals for an Independent Mold Analyst, including the candidates’

qualifications, experience, and rates. The Special Master shall consider the proposals by the

parties and issue a report and recommendation selecting an Independent Mold Analyst, which

will be subject to the Court’s approval under Rule 53(f). The Special Master may select a

candidate not proposed by the parties. Upon receiving the Court’s approval, the Special Master

shall retain the Independent Mold Analyst, who shall propose a budget to the Special Master.

NYCHA shall pay the reasonable fees and expenses of the Independent Mold Analyst upon the

Special Master’s approval of the Independent Mold Analyst’s monthly invoices.

       20.     The Independent Mold Analyst will perform quality assurance inspections of

randomly selected apartments on a quarterly basis. The Independent Mold Analyst will consult

with the parties on the appropriate methodology for selecting a statistically significant number of

apartments to inspect. If the parties and the Independent Mold Analyst cannot agree upon an

appropriate methodology, the Special Master shall make that determination. After conducting

the inspections, the Independent Mold Analyst shall issue a report describing the results and may

make recommendations for improved compliance with the revised Standard Procedure.

       21.     Within thirty (30) days of receiving the Independent Mold Analyst’s

recommendations for improved compliance with the Standard Procedure, the parties shall discuss

whether they will accept or reject the improvements. In the event the parties do not reach a

resolution, the parties will present their positions to the Special Master who will make a



                                                13
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 14 of 24



determination as to whether NYCHA must implement the Independent Mold Analyst’s

recommendation. NYCHA or Plaintiffs’ counsel may then present such improvements to the

Court, together with any unresolved objections, and the Court may issue an order determining

whether NYCHA shall implement the improvements.

VI.    OMBUDSPERSON

       22.     Within thirty (30) days after the Effective Date, the parties may make proposals to

the Special Master for the appointment of an independent Ombudsperson, unaffiliated with any

party, to address residents’ concerns about mold and excessive moisture repairs. After

considering the parties’ proposals, the Special Master shall issue a report and recommendation

selecting the Ombudsperson, which will be subject to the Court’s approval under Rule 53(f).

The Ombudsperson shall serve for such a period of times and under such terms and conditions as

the Special Master shall decide.

       23.     NYCHA shall pay the reasonable fees and expenses of the Ombudsperson upon

the Special Master’s approval of the Ombudsperson’s monthly invoices. If the Ombudsperson

determines that the Ombudsperson needs the assistance of additional persons, the Ombudsperson

may seek permission from the Special Master to hire such persons by providing a written

explanation of the reasons for such hiring and such other information as the Special Master

requests. The Special Master shall provide NYCHA with an opportunity to object to the hiring

of additional persons if NYCHA deems it appropriate.

       24.     In connection with every mold and excessive moisture repair, when the Parent

Mold or Excessive Moisture Work Order is created, NYCHA shall provide the resident with a

written statement indicating whether the repairs will be completed in seven (7) or fifteen (15)

days. That written statement shall include the name and contact information of the

Ombudsperson and shall state that the resident may contact the Ombudsperson if the resident has

                                                14
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 15 of 24



any concern about the mold or excessive moisture repair. In addition, the name and contact

information of the Ombudsperson will be posted in a clearly identified and easily accessible

location on the NYCHA website.

       25.     Upon receiving a complaint from a resident regarding inadequate or untimely

mold abatement efforts by NYCHA, the Ombudsperson shall investigate the matter and make

recommendations to NYCHA and the resident to resolve the issue. NYCHA shall fully

cooperate with the Ombudsperson’s investigation. If the issue cannot be resolved satisfactorily,

the Ombudsperson may issue an order requiring NYCHA to take specific action and may provide

for other relief, including but not limited to: (i) requiring NYCHA to complete the repair within

a specified number of days; (ii) requiring NYCHA to approve and assign the highest priority to a

transfer of the tenant’s household to another apartment in accordance with TSAP; (iii) ordering

an independent contractor hired through the Special Master to complete the repairs promptly at

NYCHA’s expense; and (iv) requesting the Independent Mold Analyst to inspect the apartment

and prepare a remediation plan at NYCHA’s expense. Any independent contractor hired by the

Ombudsperson must be appropriately licensed and qualified to perform the work required and

must meet the insurance requirements used by NYCHA in the regular course of business. Any

independent contractor hired by the Ombudsperson may not be hired to make Capital

Improvements.

       26.      If the Ombudsperson determines that NYCHA has acted in bad faith or has failed

to use its best efforts to effectively remediate mold or excessive moisture in connection with

resolving complaints under the Ombudsperson’s investigation, the Ombudsperson may order

other appropriate relief, provided such relief can be awarded without having an adverse effect on

the resident including, without limitation, continued eligibility for housing assistance. Such



                                                15
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 16 of 24



relief may include a fine payable to the Court if the Ombudsperson concludes that NYCHA has

systematically failed to comply with this Order.

       27.     Orders of the Ombudsperson issued pursuant to paragraph 25 herein shall have

the force and effect of an order issued by an arbitrator. If either party wants to appeal an order of

the Ombudsperson issued pursuant to paragraph 26, that party shall give notice of the intent to

appeal that order to the Court within five (5) business days of the issuance of the order, and shall

perfect the appeal within twenty-one (21) calendar days of the issuance of the order. If no appeal

is noticed within five (5) business days, the Ombudsperson’s order shall be deemed a final order,

the violation of which may be punishable by contempt. Nothing herein shall preclude the Court

from awarding such other and further relief as the Court deems appropriate.

VII.   JURISDICTION

       28.     This Order shall remain in effect until such time as it is vacated by the Court. No

earlier than December 31, 2020, NYCHA may move to vacate this Order upon a showing that it

has complied with the Order as determined by the Court and the Order is no longer needed. In

determining whether NYCHA has complied with this Order, the Court shall consider whether

NYCHA has effectively remediated mold and excessive moisture in accordance with Paragraph

2 and has completed repairs within the time periods set forth in Paragraph 3 herein or in

accordance with the Performance Parameters as modified pursuant to Paragraph 6 above. The

parties shall schedule a conference with the Court at least once per year, with the first such

conference to be held no later than November 30, 2020, to discuss NYCHA’s compliance with

the Order.

       29.     The Court shall have jurisdiction over any motion by the parties to enforce or

vacate any order deemed herein to have the force and effect of an order by an aribtrator.



                                                 16
       Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 17 of 24



       30.      In the event that Plaintiffs believe that NYCHA is in systematic noncompliance

with the terms of this Order, Plaintiffs may move for enforcement of this Order against NYCHA

and for other appropriate relief, including contempt. Plaintiffs shall provide NYCHA with

written notice of the nature and specifics of the claimed violations at least thirty (30) days before

any enforcement motion is made, and shall meet and discuss with NYCHA and the Special

Master the claimed violations and possible solutions. The Court may award appropriate relief

even if it is determined that NYCHA used best efforts and acted in good faith, if the Court

concludes that NYCHA has been unable to perform its obligations because of inadequate support

from funders. Nothing herein shall preclude NYCHA from opposing an award of such relief

under such circumstances.

       31.     Nothing herein shall preclude NYCHA from complying with its obligations in

United States v. New York City Housing Authority, 18-cv-5213 (WHP).

       32.     This Order does not create any right for individuals to obtain judicial or

administrative relief. No provision of this Order shall infringe upon an individual’s right to

challenge NYCHA’s failure to provide an accommodation or to otherwise address conditions in

his or her apartment in any appropriate administrative or court proceeding.

VIII. ATTORNEYS’ FEES

       33.     Plaintiffs may move for reasonable attorneys’ fees and costs in connection with

monitoring NYCHA’s compliance with this Order, and in connection with any enforcement

motion resulting in an informal resolution, a settlement, or a court order in Plaintiffs’ favor.

Nothing herein shall preclude NYCHA from opposing such a motion.

IX.    EXHIBIT

       Exhibit 1: List of Excessive Moisture Failure Codes



                                                 17
    Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 18 of 24



DATED: July 24, 2018

SO ORDERED: Dated ______________



 ________________________________________
       WILLIAM H. PAULEY III                     Steven M. Edwards
             U.S.D.J.                            Quinn Emanuel Urquhart & Sullivan, LLP
                                                 51 Madison Ave, 22nd Floor
   11/29/18                                      New York, New York 10010
                                                 Tel: (212) 849-7000
                                                 Fax: (212) 849-7100
                                                 stevenedwards@quinnemanuel.com

                                                 Nancy S. Marks
                                                 Natural Resources Defense Council
                                                 40 West 20th Street
                                                 New York, New York 10011
                                                 Tel: (212) 727-2700
                                                 Fax: (415) 795-4799
                                                 nmarks@nrdc.org

                                                 Marc Cohan, Of Counsel
                                                 Greg Bass, Of Counsel
                                                 National Center for Law & Economic Justice, Inc.
                                                 275 Seventh Avenue, Suite 1506
                                                 New York, New York 10001-6708
                                                 Tel: (212) 633-6967
                                                 Fax: (212) 633-6371
                                                 cohan@nclej.org
                                                 bass@nclej.org

                                                 Erin M. Meyer
                                                 Zachary W. Chalett
                                                 Proskauer Rose LLP
                                                 Eleven Times Square
                                                 New York, New York 10036
                                                 Tel: (212) 969-3000
                                                 Fax: (212) 969-2900
                                                 emeyer@proskauer.com
                                                 zchalett@proskauer.com

                                                 By: /s/ Steven M. Edwards
                                                     STEVEN M. EDWARDS

                                                 Counsel for Individual and Class Plaintiffs



                                            18
Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 19 of 24



                                    Kelly D. MacNeal
                                    New York City Housing Authority
                                    250 Broadway, 9th Floor
                                    New York, New York 10007
                                    Tel: (212) 776-5184
                                    Fax: (212) 776-5401
                                    kelly.macneal@nycha.nyc.gov

                                    By: /s/ Kelly D. MacNeal
                                        KELLY D. MACNEAL

                                    Executive Vice President of Legal Affairs and
                                    General Counsel for Defendant NYCHA




                               19
Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 20 of 24




                       Exhibit 1
   Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 21 of 24



                 LIST OF EXCESSIVE MOISTURE FAILURE CODES

1. A work order with failure code “EXCESSIVE MOISTURE.”

2. A work order with failure code “BATHTUBSHOWER” and the following problem
   codes:

       x   FAUCETLEAKINGOOO
       x   FAUCETRUNNING
       x   LEAKUNDER
       x   NEEDSGROUTING
       x   OVERFLOWDRAINCOVERDML
       x   TUBENCLOSUREDL
       x   WALLTILESDML

3. A work order with the failure code “BRICKWORK” and the following problem code:

       x   SPALLINGCRACKS

4. A work order with the failure code “CANOPY” and the following problem codes:

       x   DRAINPIPESDLM
       x   FLASHINGDML
       x   ROOFINGDML

5. A work order with the failure code “CEILING” and the following problem codes:

       x   CEILINGLEAKFROMABOVE
       x   CONDENSATION

6. A work order with the failure code “CHIMNEY” and the following problem codes:

       x   BRICKSDML
       x   CONCRETEDML

7. A work order with the failure code “COMPCHUTESTACK” and the following problem
   codes:

       x   BRICKSDML
       x   CONCRETEDML
       x   COPSTONEDML

8. A work order with the failure code “DRAINS” and the following problem codes:

       x   DRAINDML

                                         1
   Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 22 of 24



       x   DRAINPIPEDML
       x   FLOODING

9. A work order with the failure code “DRAINSOUTAGE” and the following problem
   code:

       x   STACKSTOPPAGE

10. A work order with the failure code “ELVMR” and the following problem code:

       x   WATERLEAK

11. A work order with the failure code “FACADE” and the following problem codes:

       x   BRICKWORKDML
       x   CONRETEDLM
       x   DAMAGEDCRACKED

12. A work order with the failure code “HEAT” and the following problem codes:

       x   RADIATORLEAKING
       x   STEAMLEAKING

13. A work order with the failure code “HOTWATERGEN” and the following problem code:

       x   STEAMLEAKING

14. A work order with the failure code “LEAKFROMABOVE” and the following problem
    codes:

       x   ABOVETHESINK
       x   CONSTANTDRIPPING
       x   CONSTANTLEAKING
       x   FLOODING
       x   LEADBENDLEAKING
       x   LEAKOVERBATHTUB
       x   OVERTOILET
       x   OVERWINDOW
       x   SHOWERLEAKING
       x   WATERPENETRATION

15. A work order with the failure code “PARAPET” and the following problem codes:

       x   BRICKSDML
       x   COPSTONEDML

                                          2
   Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 23 of 24




16. A work order with the failure code “PIPES” and the following problem codes:

       x   PIPENEEDSREPAIR
       x   PIPESLEAK

17. A work order with the failure code “ROOFTOP” and the following problem codes:

       x   DRAINPIPEDML
       x   FLASHINGDML
       x   GRAVESTOPDML
       x   NEEDSREPAIR

18. A work order with the failure code “SINK” and the following problem codes:

       x   FAUCETDLOOO
       x   FAUCETRUNNING
       x   LEAKUNDER
       x   SPEEDYCONNECTLEAKINGDML
       x   SPOUTDML
       x   STOPPAGEWITHFLOODING
       x   STRAINERDML
       x   WASHINGMACHCONNECTDML
       x   WATERSHUTOFFVALVEDML

19. A work order with the failure code “TERRACE” and the following problem codes:

       x   BRICKDML
       x   FLOODING

20. A work order with the failure code “TOILET” and the following problem codes:

       x   BOWLLEAKING
       x   OVERFLOWING
       x   SPEEDYCONNECTORDL
       x   TANKLEAKING
       x   WATERRUNNING
       x   WATERSHUTOFFVALVEDML

21. A work order with the failure code “VACUUMTANK” and the following problem codes:

       x   VACUMTANKDML
       x   VACUUMTANKOOO

22. A work order with the failure code “WALLS” and the following problem codes:

                                          3
   Case 1:13-cv-08916-WHP Document 220 Filed 11/29/18 Page 24 of 24




      x   BRICKSDML
      x   TILESDML
      x   WALLLEAK
      x   WATERDAMAGE

23. A work order with the failure code “WINDOWLINTEL” and the following problem
    code:

      x   WINDOWLINTELDML




                                       4
